Case 2:19-cv-05397-FLA-JPR Document 198 Filed 05/25/21 Page 1 of 4 Page ID #:2723




    1 Ekwan E. Rhow - State Bar No. 174604
         erhow@birdmarella.com
    2 Naeun Rim - State Bar No. 263558
         nrim@birdmarella.com
    3 Christopher Jumin Lee - State Bar No. 322140
         clee@birdmarella.com
    4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Attorneys for Relator
    8 Christopher Philip Ahn
    9                                UNITED STATES DISTRICT COURT
   10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 UNITED STATES OF AMERICA,                         CASE NO. 2:19-cv-5397-FLA (JPR)
   13                     Plaintiff                     BRIEFING ON CROSS-
                                                        EXAMINATION OF RELATOR’S
   14                        v.                         WITNESSES
   15 CHRISTOPHER PHILIP AHN,                           Date: May 25, 2021
                                                        Time: 10:30 a.m.
   16                     Relator.                      Crtrm.: 690
   17                                                   Assigned to Hon. Jean Rosenbluth, U.S.
                                                        Magistrate Judge
   18
   19               The Court has asked the parties to address the question of whether it may
   20 consider evidence from Relator’s witnesses who are not available for cross-
   21 examination by the Government. Relator’s position regarding this issue is identical
   22 to the position held by the Government regarding their own witnesses throughout
   23 the proceedings: extradition is not a trial. The rules of evidence do not apply,
   24 including those concerning hearsay evidence. Thus, no cross-examination is
   25 necessary.
   26               The following language is drawn entirely from the Government’s own
   27 extradition memorandum, with some minor paraphrasing and cleaning up of
   28
        3720495.1
                            BRIEFING ON CROSS-EXAMINATION OF RELATOR’S WITNESSES
Case 2:19-cv-05397-FLA-JPR Document 198 Filed 05/25/21 Page 2 of 4 Page ID #:2724




    1 authorities 1: the Federal Rules of Criminal Procedure, Civil Procedure, and
    2 Evidence do not apply to extradition proceedings. See Santos v. Thomas, 830 F.3d
    3 987, 992 (9th Cir. 2016); In re Extradition of Kirby, 106 F.3d 855, 867 (9th Cir.
    4 1996). An example of the difference between a criminal trial and an extradition
    5 proceeding is that, in the latter, hearsay is permitted. Collins v. Loisel, 259 U.S. 309,
    6 317 (1922); Mainero v. Gregg, 164 F.3d 1199, 1206 (9th Cir. 1999) (“it is well
    7 settled in this circuit that evidence [in an extradition proceeding] is not incompetent
    8 simply because it is hearsay”); Emami v. U.S. Dist. Court for N. Dist., 834 F.2d
    9 1444, 1451 (9th Cir. 1987) (“In the Ninth Circuit it has been repeatedly held that
   10 hearsay evidence that would be inadmissible for other purposes is admissible in
   11 extradition”). Indeed, “[a] determination of probable cause in an extradition
   12 proceeding may rest entirely upon hearsay.” In re Ryan, 360 F. Supp. 270, 273
   13 (E.D.N.Y. 1973); see also Quinn, 783 F.2d at 815-16 (“Barring hearsay from
   14 extradition proceedings would thwart one of the objectives of bilateral extradition
   15 treaties.”).
   16               The Government has consistently argued to the Court that “the calling of live
   17 witnesses is not contemplated at extradition proceedings.” (Dkt. No. 113 at 14:11-
   18 18). Mr. Ahn has not contested this position, and has proceeded under the
   19 assumption that cross-examination is not available, and has not sought to cross-
   20 examine any of the Government’s witnesses. It would be profoundly unjust to allow
   21 the Government to argue for exclusion of testimony from Mr. Ahn’s witnesses on
   22 the same grounds. Had the Government raised this issue prior to the eve of the
   23 extradition hearing, arrangements may have been made for Mr. Collins’ travel.
   24 However, nowhere in their reply brief does the Government object to the
   25 admissibility of Mr. Collins’ report specifically on the basis of his availability for
   26
   27   1
            See Dkt. No. 113 at 13:10-14:18
   28
        3720495.1
                                                       2
               BRIEFING ON GOVERNMENT’S DEMAND FOR CROSS-EXAMINATION OF ROBERT COLLINS
Case 2:19-cv-05397-FLA-JPR Document 198 Filed 05/25/21 Page 3 of 4 Page ID #:2725




    1 cross-examination, nor has the government approached Relator’s counsel requesting
    2 that Mr. Collins be present at the hearing.2 Based on these circumstances, the
    3 Government should be judicially estopped from objecting to the admissibility of Mr.
    4 Collins’ report on these grounds, unless they are willing to withdraw all of their own
    5 evidence involving witness testimony where the witness is not available for live
    6 cross-examination by Mr. Ahn.3
    7               The Court has “wide latitude” to admit evidence at extradition hearing.
    8 Extradition of Kraiselburd, 786 F.2d 1395, 1399 (9th Cir. 1986), including
    9 “[r]eliable evidence that the government’s evidence was obtained by … coercion[.]”
   10 Santos, 830 F.3d at 1003.4 Mr. Collins need not be present for the Court to
   11 determine that his report is “reliable” per Santos. Mr. Collins is a renowned expert
   12 on North Korea, and his specific expertise on North Korean coercion of witness
   13 testimony has been relied upon by federal courts in the past. See Warmbier v.
   14 D.P.R.K., 356 F. Supp. 3d 30, 37 (D.D.C. 2018) (citing to Expert Declaration of
   15 Robert M. Collins regarding whether Otto Warmbier’s confession had been coerced
   16 by North Korean authorities). The Collins Report (and the support letters by Prof.
   17 Sung-Yoon Lee and others) are not being submitted to contradict any facts alleged
   18 by the Government, but merely to establish facts regarding the totalitarian,
   19
   20   2
         Relator’s counsel did not advise Mr. Collins to travel to the extradition hearing,
   21 given that he resides in South Korea and suffers from a serious heart condition that
      makes travel challenging, particularly given the ongoing COVID-19 pandemic.
   22
      3
         Judicial estoppel is appropriate when: (1) a party takes a later position clearly
   23 inconsistent with its earlier position; (2) acceptance of the inconsistent later position
   24 would create the perception that the court was misled; and (3) that would result in
      injustice to the opposing party. New Hampshire v. Maine, 532 U.S. 742, 743 (2001).
   25
      4
   26    On remand in Santos, the extradition court denied certification of extradition
      with no reference to any live cross-examination of the witnesses who claimed that
   27 their relevant testimony was coerced. See generally Matter of Extradition of Santos,
   28 228 F. Supp. 3d 1034 (C.D. Cal. 2017).
        3720495.1
                                                       3
               BRIEFING ON GOVERNMENT’S DEMAND FOR CROSS-EXAMINATION OF ROBERT COLLINS
Case 2:19-cv-05397-FLA-JPR Document 198 Filed 05/25/21 Page 4 of 4 Page ID #:2726




    1 oppressive nature of the North Korean regime that cannot be controverted. Even if
    2 the Court finds that these facts cannot be admitted under its inherent authority, they
    3 would nevertheless be subject to judicial notice as facts that are “generally known”
    4 or “can be accurately and readily determined from sources whose accuracy cannot
    5 be reasonably questioned.” See Fed. R. Evid. 201(b). Indeed, other than arguing that
    6 the Collins Report should not be admitted wholesale, the Government makes no
    7 attempt to contest the accuracy of any of the facts therein.
    8               “No person shall . . . be deprived of life, liberty, or property, without due
    9 process of law.” See U.S. Const. amend. V. It would be a violation of Due Process
   10 to impose evidentiary requirements on the Relator that are not applicable to the
   11 Government. It is squarely within the Court’s discretion to consider the Collins
   12 Report – and any other evidence provided by Relator – and to rely on that evidence
   13 as necessary in reaching its decision on certification, even if Mr. Collins is not
   14 available for live cross-examination.
   15
   16 DATED: May 25, 2021                          Ekwan E. Rhow
                                                   Naeun Rim
   17
                                                   Christopher J. Lee
   18                                              Bird, Marella, Boxer, Wolpert, Nessim,
                                                   Drooks, Lincenberg & Rhow, P.C.
   19
   20
   21                                              By:         /s/ Christopher J. Lee
   22                                                                Christopher J. Lee
   23                                                    Attorneys for Relator Christopher Philip
                                                         Ahn
   24
   25
   26
   27
   28
        3720495.1
                                                          4
               BRIEFING ON GOVERNMENT’S DEMAND FOR CROSS-EXAMINATION OF ROBERT COLLINS
